EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1: An electric vehicle battery current communication device, comprising:
a terminal landing; and
a transition extending from the terminal landing to a current collector, the transition concurrently bent and tapered such that a bending of the transition is coincident with a tapering of the transition, the transition configured to bend toward an interior of a battery cell such that a portion of the transition is closer to the interior than each portion of the terminal landing, the terminal landing having a first width where the terminal landing meets the transition, the current collector having a second width where the current collector meets the transition and where the current collector extends through a molding in the battery cell, the second width being less than the first width,
wherein the terminal landing is disposed along a first plane aligned and spaced a distance from the battery cell, and the current collector is disposed along a second plane that is transverse to the first plane, and
wherein the entire transition is both bent and tapered.
Claim 4, 7, 29, 30: (Canceled)
Claim 8: Now depends on claim 1 instead of claim 7.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The PTAB board decision lays the fundamentals for the reason the combination of features presented by the instant scope claim is distinct. For the combination of features in the now allowed claim, the scope of claim is novel over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723